Dissenting and Concurring Opinion
Bowman, J.
I must dissent from what I consider to be the ultimate impact of the majority opinion.
If I correctly understand it, the majority opinion, relying upon the opinion of the Iowa Supreme Court in Otterholt, holds that an individual having once been issued a license to practice a profession thereby acquires an absolute right for life to have it reissued or renewed, subject only to its revocation or suspension for good cause shown and by procedural due process.
As a matter of constitutional law, I do not conceive that an individual, once issued a license, has such an absolute property right therein within the protection of our State or Federal Constitutions so as to wholly preclude the State from a reasonable exercise of its police power in the area of renewal or reissuance of licenses. Yet such is the import of the majority opinion.
It is unquestionably established, as the majority opinion recognizes, that the State in the exercise of its police power may regulate, i.e., may require licensure after proof of competency, of individuals desiring to engage in a profession affected with a public interest. In the first instance, therefore, an individual’s right to practice any such profession is not an absolute right, but must yield to the power of the State in the interests of its citizens in requiring proof of competency.
Proof of competency is usually legislatively prescribed by requirements of prior experience (the orig*143inal purpose of the so-called “grandfather” provisions found in many statutes) or by educational qualifications, with formal examination frequently required where educational qualifications are prescribed. So long as such requirements are found to relate reasonably to proof of competency and to meet uniform standards, they have been sustained as a proper exercise of the police power and a limitation upon an individual’s property right to pursue an otherwise lawful calling.
It would hardly seem debatable to me that as much knowledge and expertise in a profession is gained from its practice after licensure, and particularly from its continuity of practice, as is acquired by formal education and demonstrated by successful passage of an examination. It would appear to be equally clear, however, that no matter how competent and able an individual might have been upon original licensure, his nonpractice for some period of time, particularly in this day of rapid changes and advancements in the body of knowledge in our professions, might soon replace competency with incompetency to the detriment of the public; and this by a person — if he has an absolute right to renewal or reissuance of a license once granted, no matter how many years ago —whom the State represents as being competent.
I recognize, of course, the complexities and problems with which we would be confronted in terms of reasonableness and fairness if the State chose to exercise its police power in this area. This is not to say, however, that the State is constitutionally proscribed from acting simply because at one time an individual was issued a license. The majority opinion seems to conclude that the sole remedy to the State to deny an incompetent licensee the right to practice is upon an affirmative showing by the State of such incompetency after *144citation and hearing. This too narrowly limits the State, in my opinion, in its exercise of the police power. For these reasons, I dissent from such a far-reaching conclusion as to the interrelation of an individual’s constitutional right to pursue a lawful calling and the State’s police power in relation thereto.
Otherwise, I fully concur with the majority opinion and its order. The reason assigned by the board and the statutory authority cited to support its action bear no reasonable relation to a proper exercise of the police power in denying an individual licensed to practice a profession the right to continue such practice. Within the context of the “Grandfather Clause” here in question and the biennial registration requirements of the Chiropody Act of 1956, as amended, no discernible relationship to an exercise of the police power in ascertaining competency of one already licensed can be found. Therefore, they afford no authority for the board’s action.